UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 99-1052



ROBERT S.K. YOUNG, M.D.,

                                              Plaintiff - Appellant,

          versus


PHARMACIA & UPJOHN, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-97-2523-JFM)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON,* Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.




     *
       Judge Hamilton did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Robert S.K. Young, M.D., Appellant Pro Se. Andrew See, John Cosmos
Monica, Jr., SHOOK, HARDY & BACON, Kansas City, Missouri; Paul
Steven Schleifman, SHOOK, HARDY & BACON, L.L.P., Washington, D.C.;
Stephen Edward Scheve, SHOOK, HARDY & BACON, Houston, Texas, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert S.K. Young, M.D. appeals the district court’s order

granting summary judgment to the Defendant in his action alleging

defamation.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.     See Young v. Pharmacia &

Upjohn, No. CA-97-2523-JFM (D. Md. Dec. 4, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2